Me. Justice MacLeaey
delivered the'opinion of the court.
This is a controversy concerning a bill of costs, the amount thereof being $126.10. Of this $1.10 was the clerk’s costs, about which there is no dispute. The remaining $125 is claimed as attorney’s fees on the part of the defendant, to be paid by the plaintiff who seems to have lost the suit and attacks the cost bill.
The objection was first made to the cost bill on the ground that the same was unjustifiable and contrary to law. This question was decided against the plaintiff and the cost bill upheld. The plaintiff thereupon moved to set aside the order made approving the cost bill and to allow an amendment, adding to the grounds set out in the answer thereto the words “and that the attorneys’ fees claimed are excessive.” The motion for a new trial was denied by the court on hearing. And the motion to set aside the order of approval and to permit the amendment was taken under advisement and, finally, under authority of section 7, paragraph 8, of the Code of-Civil Proendure, the court reduced the attorneys’ fees fifty dollars ($50).
From this order fixing the attorneys’ fees the defendant appealed to this court. The appellant alleges that the action of the court is contrary to section 339 of the Code of Civil Procedure as amended by the Act of March 12, 1908.
Under the law, as we understand it, the district court has control over its orders and judgments during the term at which they are rendered and under paragraph 8 of - article 7 *334of the Code of Civil Procedure, taken in connection with, section 140 of the same Code, it may amend its orders so as to make them conformable to law and justice. The court had the power within the limits of its judicial discretion to fix the amount of the attorneys’ fees; and no abuse of its discretion being shown it must be held to have exercised the same wisely.
There being no error in the order made by the court below, the same should be affirmed.

Affirmed.

Chief Justice Hernández and Justices Wolf and del Toro concurred.
Mr. Justice Figueras did not take part in the decision of this case.